Citation Nr: 0326064	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to May 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Pittsburgh, Pennsylvania RO.

By statements dated in February 2002, the veteran and his 
representative raised the issues of entitlement to service 
connection for joint pain, muscle pain, headaches, nosebleeds 
and numbness of the legs and arms, to include as due to 
undiagnosed illness.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.


REMAND

In response to his claim for an increased evaluation, the 
veteran was afforded a VA examination in December 2001.  At 
this examination, the veteran reported that he was being 
treated for his psychiatric disorder at the University Drive 
VA Medical Center.  In his February 2002 substantive appeal, 
the veteran alleged that his psychiatric disorder had 
increased in severity and that his psychiatric medications 
had been changed.

The record reflects that the RO has not obtained or even 
requested the veteran's pertinent VA treatment records and 
that the veteran has not been afforded a VA psychiatric 
examination for compensation purposes since December 2001.  

In light of these circumstances, the Board has concluded that 
further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his claim.  Accordingly, this matter is 
hereby REMANDED to the RO for the following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess records pertaining to 
treatment or evaluation of him for his 
service-connected generalized anxiety 
disorder during the period from November 
2000 to the present.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of any indicated 
records.  In any event, the RO should 
obtain a copy of all pertinent treatment 
records from the University Drive VA 
Medical Center.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include the examination ordered below. 

3.  The RO should schedule the veteran 
for a VA psychiatric examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
service-connected generalized anxiety 
disorder.  The veteran should be properly 
notified of the date, time, and place of 
the examination in writing, and informed 
of the consequences of his failure to 
appear without good cause.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  In addition, 
the examiner must furnish a score on the 
Global Assessment of Functioning Scale 
based solely on generalized anxiety 
disorder, along with an explanation of 
the significance of the assigned score.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for generalized 
anxiety disorder.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




